Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 1 of 11

sit

IN THE UNITED STATES DISTRICT COURT FQR'PHBecart, cior

NORTHERN DISTRICT OF OKLAHOMA |

1) Jennifer Leann McCormick
2) Paul Leroy Wickham
Plaintiffs,
v.
1) Carl Gibson, as an individual
2) Doug Sonnenberg, as an individual
3) Burke LaRue, as an individual
4) Troy Friddle, as an individual
5) Misty Faust, as an individual
6) Sandy Hadley, as an individual
7) James Pfeffer, as an individual
8) April Frauenberger, as an individual
9) Nowata County
10) Jason McClain, as an individual
11) Ricky Lyle Ford, as an individual
12) Mike Hunter, as an individual

cm
99 cv 96% JED
Case No.

Hon. Supreme Court Justices
As a Third Party Under

The Informant Act 18 USC § 1512
John Roberts

Clarence Thomas

Ruth Bader Ginsburg
Stephen Bryer

Brett Kavanaugh

Samuel Alito, Jr.

Sonia Sotomayor

Elena Kagan

Neil Gorsuch

Nee eee

Defendants.

 

Defendants Notice of Removal
Under 28 U.S.C § 1446 (B) in Case No. PB-2019-21 Nowata County

 

Petition And Complaint In The Nature Of A Suit For Deprivation Of Federally Protected Rights Of 42
U.S.C. § 1983, And Under The Authority Of The Informant Act 18 U.S.C. § 1512, As A Third Party,
Because Of The Conflict Of The Northern District Of Oklahoma Violating Our Constitutional Rights

Of The 1°, 5", 7", 11" And 14" Amendments. To Seek Justice Under The Informant Act We Are
Asking The Third Party To Preside In These Cases:

20-CV-024-JED-JFJ
19-CV-110-TEK-FHM
18-5112 Tenth Circuit
18-CV-569-JED-FHM
19-CV-027-GKF-FHM

19-CV-119-JDK Tyler Texas
18-CV-449-JED-FHM
6-19-CV-241-JDK-KNM Tyler Texas

 

Action No. |: The actions and the arrest warrant was brought under failure to appear on March 23,

2020 when the Nowata County Court house was closed.
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 2 of 11

Action No. 2: All cases noted above is in violation of 18 U.S.C. § 1964 (B).

Action No. 3: The Northern District of Oklahoma and Nowata County are working in concert to cover
up crimes in these cases of cattle theft, property stealing and mortgaging without ownership, stating
that they were the victims, and having a trial for stolen weapons in which Paul Leroy Wickham was the

owner of the weapons in the cases listed above.

Action No. 4: To provide money for their organization of legalized criminals which means Nowata
County and the Northern District of Oklahoma, without due process of law, have made Jennifer Leann
McCormick and Paul Leroy Wickham the victims and which the Northern District of Oklahoma are
providing ways of violating Paul Leroy Wickham and Jennifer Leann McCormick’s Constitutional

Rights of owning weapons and owning property, without due process.

Action No. 5: Revoking the bond without due process, Misty Faust violated Jennifer Leann

McCormick and Paul Leroy Wickham's rights of 42 U.S.C. § 1983.

Remedy Sought

$750,000 dollars per day per participant from the day of filing.
Case 4:20-cv-00261-JED-FHM Document 1 Filed In USDC ND/OK on 06/08/20 Page 3 of 11
Authorities

The United States Supreme Court has long recognized that judicial immunity does
not protect judicial officers when the relief sought is injunctive and declaratory. Pulliam
v. Allen, 466 U.S. 522, 1970. HEADS UP — Congress has revised the law *In any action
brought against a judicial officer for an act or omission taken in such officer's “judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was violated or
declaratory relief was ‘unavailable. Applying the “clear absence of all jurisdiction”
standard to judges of courts of limited jurisdiction (such as federal district courts)
comports with the policy expressed in Bradley that where a court has subject matter
jurisdiction over a particular controversy, the judge should be absolutely immune from a
damages action stemming from his decision. A judge’s private, prior agreement to
decide in favor of one party is not a judicial act. Although a party conniving with a judge
to predetermine the outcome of a judicial proceeding may deal with him in his “judicial
capacity,” the other party’s expectation of judicial impartiality is actively frustrated by

the scheme. It is the antithesis of the “principled and fearless decision-making” that
judicial immunity-exists to protect. Rankin v: Howard, 633 ‘F. 2d. 844 io" Cit, 198 0) cert,

Denled, 451 U.S. 939, 101 S. Ct. 2020; (1981), ierson, v. Ray, 386 Uz Ss. 347 554, 87 |
Ss. Ct. 1213 (1967), and Gregory, v. Thompson, 500 F.2d 59 ‘om Cir. 19774); Iti is, ‘clear. that

a judge who acts in the absense of subject matter jurisdiction may held liable for his
judicial acts, Stump ¥. Spariomag,, 435.0.8, 340, 98. So-Ct. 1099, (1578), Bradley: v.
Fisher, 80 US. 335 (08725, Where dn individual official would be expected ot know that
certain conduct would violate atatutory of ‘constitutional rights. he’ should ‘be made ot
hesitate. Harlow v. Fitegerald, 102 S. Et. at 2739 and’ Scotti v. ‘Dixon 730 F.2d 1542 ad j"
Cir. 1983), Where judge presumes to exercise jurisdiction beyond understood boundaries,
judge is not entitled to immunity. Dykes v, Housemann, 743 F.2d 1488 qi" Cir. 1984).
A judge’s private, prior agreement to decide in favor of one patty is not a judicial act.
Lopez v. Vanderwater, 620 F.2d 1229 (7" Cir. 1980). Ifa court lacks jurisdiction over a
party, then it lacks “all jurisdiction” to adjudicate that party’s rights, whether or not the
subject matter is properly before it. Kulko v. Superior Court, 436 US. 84, 98 S.Ct. 1690
(1978). Ex parte proceeding would be a flagrant violation of due process, rendering any
order null and void. Jn re: Wellman, 3 Kan.App. 100, 45 P. 726, (1896). When want of
jurisdiction is known to the judge, no excuse is permissible. Turner v. Raynes, 611 F.2d
92, (5" Cir. 1980). Willful misconduct in office or willful and persistent failure to
perform his official duties by a judge of the United States shall constitute conduct
inconsistent with the good behavior required by article I of the Constitution and shall be

cause for the removal of that jugge." When judges act when they do not have jurisdiction

-
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 4 of 11

to act, or they enforce a void order (an order issued by a judge without jurisdiction), they
become trespassers of the law, and are engaged in treason (see below). The Court in
Yates v. Village of Hoffman Estates, Illinois, 209 F. Supp. 757 (N.D. Ill. 1962) held that
“not every action by a judge is in exercise of his judicial function. ... it is not a judicial
function for a judge to commit an intentional tort even though the tort occurs in the
courthouse." When a judge acts as a trespasser of the law, when a judge does not follow
the law, the judge loses subject-matter jurisdiction and the judges’ orders are void, of no
legal force or effect. The U.S. Supreme Court, in Scheuer v. Rhodes, 416 U.S. 232, 94
S.Ct. 1683, 1687 (1974) stated that "when a state officer acts under a state law in a

manner voilative of the Federal constitution, he "comes into conflict with the superior”
authority of that Constitution, and he is in that case stripped of his official or

representative character and is subjected in his person to the consequences of his
individual, conduct. The State has no power to impart to him any immunity from
responsibility to the supreme authority of the United States." By law, a judge is a state
-officer. The judge then acts not as a judge. but as a private individual (in his person). The
Illinois Supreme Court has held that "if the magistrate has not such jurisdiction, ‘then he
and those who advise and act with him, or execute his process, are trespassers. " Von
Kettler et.al. v. Johnson, 57 Tl. 109 (1870). Under Federal law which is applicable to
all states, the U.S. Supreme Court stated that if a court is "without ‘authority, its
judgments and orders are regarded as nullities. They are not voidable, but simply void;
and form no bar to a recovery sought, even prior to a reversal in opposition to them. They
constitute no justification; and all persons concerned in executing such judgments or
sentences, are considered, in law, as trespassers." Elliot y. Piersol, | Pet. 328, 340, 26
U.S. 328, 340 (1828). The Illinois Supreme Court held that if a court "could not hear the ©
matter upon the jurisdictional paper presented, its finding that it had’ the power can add
nothing to its authority, - it had no authority to make that finding." Ihe People v. Brewer,
128 Ill. 472, 483 (1928). The judges listed below had no legat alithority (jurisdiction) to
hear or rule on certain matters before them. They acted without any jurisdiction. When
“judges act when they do not have jurisdiction, to act, or they enforce a void order (an
order issued by a judge without jurisdiction), they become trespassers of the law, and are
engaged in treason (see below). The Court. in Yates v. Village: of Hoffman _ Estates,
Illinois, 209 F.Supp. 757 (N.D. IH. 1962) held that "not every action by a judge is in
exercise of his judicial function. ... it is not a judicial function for a judge’ to commit an

intentional tort even though thé tort occurs in the courthouse.” When a judge acts as a

trespasser of the law, -when a judge does not follow the law, the judge loses subject-
matter jurisdiction and the judge’s orders are void, of no legal force or effect.
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 5 of 11

1) Carl Gibson
229 North Maple
Nowata, OK. 74048

2) Doug Sonnenberg
229 North Maple
Nowata, OK. 74048

3) Burke LaRue
229 North Maple
Nowata, OK. 74048

4) Troy Friddle
229 North Maple
Nowata, OK. 74048

5) Misty Faust
1208 Lariat Dr.
Bartlesville, OK 74006

6) Sandy Hadley
229 North Maple R
Nowata, OK. 74048 owata, OK 74048

 

7) James Pfeffer

229 North Maple

Nowata, OK. 74048 dir Dh
’) April Frauenberger 6 /a JOY bel te

229 North Maple ~PauhtergyW ickham

R1 Box I!

Nowata, OK. 74048 Nowata, OK 74048

9) Nowata County
229 North Maple
Nowata, OK. 74048

10) Jason McClain
229 North Maple
Nowata, OK. 74048

11) Ricky Lyle Ford
105 NE 1" St
Pryor, OK 74361

12) Mike Hunter
313 NE 21" St
Oklahoma City, OK 73105
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 6 of 11

 

NOWATA COUNTY

NOTICE DATE TO APPEAR IN COURT

rN

Offender Name: IN Jick Han, Pr wl

You have been arrested on the charge(s) of ohn ewe I © A. Apea a

 

 

 

 

You posted bond in the amount of lS 0 () s () C) on ODO — ~ [CA = aN () at } UCN) o'clock (an Foah)
You MUST appear back in court on theQ/ ) _ day of ~ImMe 20 or) at Gi) O otetoceo

Sheriff: Jason A. McClain

Date 2) S ~/G-~ D a by 2 aus J

If you fail to appear in the court on the above set date,

/ pm)

 

subject to
forfeiture, and a bench LULA for your arrest. Your signature for understanding the above.
Offender Signature: x (et ( h) c. Date y Sy =p OD?

A copy of this notice must be provided to the following : (1)

 

Defendant (2) Court Clerk (3) District Attorney
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page Kedeipt #

‘ OFFICE OF APRIL FRAUENBERGER 094545
COPY OF RECEIPT COURT CLERK OF NOWATA COUNTY
. NOWATA, OKLAHOMA

 

 

 

(918) 273-0127 Received on 05-19-2020
Received of PENNY IVIE $1500.00

Case# Amount
PB-2019-21 $1500.00

Payment Amount

CASH $1500.00

$1500.00
Total $1500.00

HANNAH MILLER
DEPUTY

Comments: IN PERSON (BOND)
Cases PB-2019-21 : IN THE MATTER OF LESLIE D. WICKHAM

Pack

CONTROLNO. 51621

DAY

 

 
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 8 of 11

 

NOWATA COUNTY

NOTICE DATE TO APPEAR IN COURT

Offender Name: VV lo (Lac mic BJ ennchey L_

 

 

 

You posted bond in the amount of ) SOO O0O on Ar | q ~ ) 0) at 1350 o'clock (am G3)
You MUST appear back in court on theQ” 5) day of une 20 ©2/) at C zi y ) o'clock (6) pm)

Sheriff: Jason A. lain Ss
Date S—} GA » OL... Lee

o-
If you fail to appear in the court on the above set date,
forfeiture, and a bench warrant my be issued for your a

 

any bond posted for your reappearance will be subject to
rrest. Your signature for understanding the above.

 

Offender Signature:

NK — Date 4 S/\4 [Zo
T 7 A i
A copy of this notice mst be Li d to the following :/(1)

Defendant (2) Court Clerk (3) District Attorney

 

 
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 9 Qebbipt 4

OFFICE OF APRIL FRAUENBERGER 094543
COPY OF RECEIPT COURT CLERK OF NOWATA COUNTY
NOWATA, OKLAHOMA

 

 

 

(918) 273-0127 Received on 05-19-2020
Received of PENNY IVIE $1500.00

Case# Amount
PB-2019-21 $1500.00

Payment Amount

CASH $1500.00

$1500.00
Total $1500.00

HANNAH MILLER
DEPUTY

 

Comments: IN PERSON (BOND)
Cases PB-2019-21 : IN THE MATTER OF LESLIE D. WICKHAM

~Jeab

CONTROLNO. 51619

———— — = - err

THE NOWATA COUNTY CASE THAT YOU HAVE INTEREST IN OR
ARE A PARTY TO HAS BEEN CONTINUEDTO QO
OF iG: 3 jae At ann

M Cornet, 4 JOO, COS —

DAY

 
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 10 of 11
WARRANT - CIVIL CASE

IN THE DISTRICT COURT In 0wadacounry

trdhe Matter yy TE OF OKLAHOMA
tu _Eatote _

fable D. Wrekhan

 

Case no. FB- [G-}

 

TO THE SHERIFF OF Nowatecounry, GREETING:
pe ARE HEREBY COMMANDED TO BRING FORTH:

 

 

 

Ae, Lie kham,
UE: Box 1711 “Ailopnadoo Ok, 74048
to appear before Judge / L YI Room / of the District Court of

 

aren day of )20_» after being duly summoned. Should
said Court not be in session, rat he/she should be detained in lieu of
$/00 000. bond for appearance on the next regular Court day for said Judge.

ISSUED THE AT DAY oF a MUD , 2070
‘ ve g

Prepared and requested by: (

gpnty. to a S5 Ei for ac eS of said Court for failing to appear
on the

 

Attorney eg

 

Address - }

 

Phone 1

+ ee

 

SHERIFF'S RETURN

This warrant received on the Ita day of Mors roo .

Description of Party:

 

 

 

 

Age Complexion Height wee ns
. SHERIFF
Weight Hair Eyes
Remarks: ,
Sheriff. = ) DEPUTK SHERIFF 4
By Deputy. - meee
1

 

=e

Person named was taken before the named Judge on
or Person named posted bond and was ordered to report to the named Judge on

or Person named was placed in jail on
Warrant returned to

 

 

.
f

 

.
é

 

Court on

 

SHERIFF

By:

 

DEPUTY SHERIFF
Case 4:20-cv-00261-JED-FHM Document 1 Filed in USDC ND/OK on 06/08/20 Page 11 of 11
WARRANT - CIVIL CASE

IN THE DISTRICT COURT IN Mowalicounry

STATE OF OKLAHOMA
Lethe nthe, o
the Eatate fe _

ati teblan Opiy 7 *PeLth

 

TO THE SHERIFF orN wade COUNTY, GREETING:
; YOU ARE a) co DED TO BRING FORTH:
Me

 

 

 

eb ge DLN Ok
| poy /7{ A pusata , Dz, 40¢X
to appear before Judge (> «lf hm Room _/ of the District Court of

 

unty, to Reise a Bie of said Court for failing to appear
on the day of »U20_, after being duly summoned. should
said Court not be in secsin, then he/she should be detained in lieu of

3 Q ON.” bond for appearance on the next regular Court day for said Judge.

ISSUED THE Oris DAY “pay , 070

*repared and requested by:

 

 

 

 

 

 

 

 

 

 

“| oN We

AVE
ittorney (C Lhe [ i!
iddress

Toke e—
SHERIFF'S RETURN
This warrant received on the day of roo .
lescription of Party:
ige Complexion Height Ls aa
, SHERIFF
leight Hair Eyes
‘emarks:
Sheriff. DEPUTY SHERIFF

ty Deputy.

 

Person named was taken before the named Judge on .
xx Person named posted bond and was ordered to report to the named Judge on
; or Person named was placed in jail on
Warrant returned to

 

 

Sourt on , .

SHERIFF

 

DEPUTY SHERIFF
